UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 06-6452




In Re:   SEAN LAMONT DUDLEY, a/k/a John D.
Brown,




                                                       Petitioner.



                 On Petition for Writ of Mandamus
                          (5:99-cv-00152)


Submitted: August 24, 2006                 Decided: August 30, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Sean Lamont Dudley, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Sean Lamont Dudley petitions for a writ of mandamus,

alleging the district court unduly delayed acting on his August

2004 motion for reconsideration of the denial of his 28 U.S.C.

§ 2255 (2000) motion.    He seeks an order from this court directing

the district court to act.      Our review of the district court’s

docket sheet reveals that the district court recently entered a

final judgment on Dudley’s motion for consideration. See Dudley v.

United   States,   No.   5:99-cv-00152   (W.D.N.C.   Aug.   7,   2006).

Accordingly, although we grant leave to proceed in forma pauperis,

we deny the mandamus petition as moot.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                      PETITION DENIED




                                - 2 -